Citation Nr: 1742238	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-32 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for anal fistula.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2009 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the Veteran's claim of entitlement to an increased (compensable) evaluation for anal fistula.  He perfected a timely appeal to that decision.  

On October 19, 2016, the Veteran appeared and offered testimony at a hearing before the Board, sitting at the RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

After examination the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran seeks a compensable evaluation for his service-connected anal fistula.  The Veteran maintains that his anal fistula is more disabling than currently evaluated.  At his personal hearing in in October 2016, the Veteran maintained that his condition is worse than currently rated by the VA.  The Veteran indicated that he experiences continuous anal leakage; he stated that the leakage occurs about three times a week.  The Veteran indicated that he works for the VA transporting patients.  He stated that he has missed work a couple of times when he has had problems with leakage and had to go home and change.  The Veteran indicated that he was too embarrassed to tell the examining physician of the leakage at his last examination.  The Veteran related that at the time of the colonoscopy in March 2015, it was shown that he has leakage.  He therefore contends that a higher rating is warranted.  

The Board notes that the most recent VA examination addressing anal fistula was conducted in June 2009, more than eight years ago.  Although the mere passage of time is not grounds for a new examination, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  In light of the Veteran's testimony that his anal fistula condition has become worse, the Board finds it is necessary to remand the claim for another VA examination to determine the current severity of the Veteran's condition.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Send a letter to the Veteran, requesting that he identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his claim for a higher rating for anal fistula that are not yet associated with the claims file.  All reasonable attempts should be made to obtain such records after necessary authorizations have been received from the Veteran.  If any records cannot be obtained required efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and inform him that he can provide such records if he has access to them.  

2.  After associating the above records, if any, with the electronic claims file, the Veteran must be afforded a VA examination to determine the current severity of his service-connected anal fistula. The claims file and all pertinent electronic records must be made available to the examiner.  Any testing deemed necessary should be performed.  All pertinent pathology found on examination should be noted in the report of the evaluation.  He or she should further comment as to whether there is (a) Occasional involuntary bowel movements, necessitating wearing of pad; (b) Extensive leakage and fairly frequent involuntary bowel movements; or (c) Complete loss of sphincter control.  In considering the above, the examiner should consider all the evidence of record, to include the lay statements as well as medical records.  The examiner must also address the effects caused by this disorder on the Veteran's daily life and social functioning.  The examiner must provide a complete rationale for all opinions rendered.  

3.  Thereafter, readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




